      Case 2:19-cv-02707-JWB-GEB Document 1-1 Filed 11/15/19 Page 1 of 7
                                                    ELECTRONICALLY FILED
                                                       2019 Oct 17 PM 2:46
                                        CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                                  CASE NUMBER: 2019-CV-000801

            IN THE DISTRICT COURT OF WYANDOTTE COUNTY, KANSAS

BRENDA POE,                                           )
                                                      )
                      Plaintiff,                      )
                                                      )       Case No.:
v.                                                    )
                                                      )       Division:
WALMART, INC.                                         )
                                                      )       Petition Pursuant to Chapter 60
SERVE:                                                )
                                                      )       Jury Trial Demanded
WALMART, INC.                                         )
C/O                                                   )
REGISTERED AGENT                                      )
THE CORPORATION COMPANY, INC.                         )
112 SW 7th Street, Suite 3C                           )
Topeka, KS 66603                                      )
                                                      )
                      Defendant.                      )

                                   PETITION FOR DAMAGES

       COMES NOW Plaintiff Brenda Poe, and for his cause of action against Defendant

O’Reilly Automotive, Inc., states and alleges as follows:

       1.      Plaintiff Brenda Poe is an individual residing in Wyandotte County, Kansas at

7504 Edgehill Ave., Kansas City, Kansas 66111.

       2.      Defendant Walmart, Inc. (“Walmart” or “Defendant”) is a foreign corporation

organized and existing under the laws of Delaware and doing business throughout the State of

Kansas. Defendant operates a Walmart Supercenter at 10824 Parallel Pkwy, Wyandotte County,

Kansas City, KS 66109. Defendant may be served with process by serving its Registered Agent,

The Corporation Company, Inc. located at 112 SW 7th Street, Suite 3C, Topeka, KS 66603.

       3.      Jurisdiction is proper in this Court in that the events giving rise to this cause of

action occurred within the State of Kansas and Defendant is a foreign corporation registered in

the State of Kansas, and actively doing business throughout the State of Kansas.



                                               A
      Case 2:19-cv-02707-JWB-GEB Document 1-1 Filed 11/15/19 Page 2 of 7




        4.        Venue is proper in this Court pursuant to K.S.A. 60-604 in that Plaintiff is a

resident of Wyandotte County, Kansas and Defendant transacts business, at the time of the filing

of this Petition, in Wyandotte County, Kansas.

        5.        On or about October 22, 2017, Plaintiff entered the premises of Defendant

Walmart’s store #537 located at 13600 S Alden St, Olathe, KS 66062 (the “Walmart

Supercenter”) for the purpose of purchasing various items, including groceries. As she walked

down the aisle of Defendant’s store, she suddenly and without warning slipped on water, and/or

a combination of water or some other slippery substance (“slippery substance”), and fell

violently to the floor. The fall caused the plaintiff to sustain serious injuries.

        6.        Defendant, as owner and operator of the Walmart Supercenter store, negligently

and carelessly:

                  a) Failed to maintain the floor of the store in a reasonably safe condition;

                  b) Allowed a slippery substance to come into contact with and remain on the
                     floor of the store when the Defendant knew, or in the exercise of reasonable
                     care should have known, that the substance created an unreasonable risk of
                     harm to customers of the store such as Plaintiff;

                  c) Permitted a condition to exist on the floors of the store that created an
                     increased risk of harm to customers of the store such as Plaintiff;

                  d) Failed to warn the Plaintiff of the danger presented by the presence of the
                     slippery substance on the floor;

                  e) Failed to exercise reasonable or ordinary care for the safety of customers of
                     the store such as Plaintiff;

                  f) Failed to install a non-slip surface on the floor of the store; and

                  g) Failed to otherwise exercise reasonable or due care with respect to the matters
                     alleged in this petition.

        7.        Business owners such as Walmart owe their customers a duty to keep the floors of

the business in a reasonably safe condition.


                                                    2
      Case 2:19-cv-02707-JWB-GEB Document 1-1 Filed 11/15/19 Page 3 of 7




       8.      As a direct and proximate result of the negligence of the Defendant as set forth

above, plaintiff slipped and fell while within the store.

       9.      As a result of the presence of the slippery substance in aisle of Defendant’s store

where people walk, the Defendant’s premises were not reasonably safe.

       10.     Defendant knew, or by using ordinary care, could have known of this condition.

       11.     It was feasible for the Defendant to remove the slippery substance which created

the hazardous condition before Plaintiff was injured.

       12.     It was feasible for the Defendant to place a sign, caution tape, or other device to

warn of the hazardous condition before Plaintiff was injured.

       13.     It was feasible for the Defendant to have cured or repaired the condition that

allowed the slippery substance to get onto, and remain, on the aisle of Defendant’s Walmart

Supercenter store where customers routinely walk and shop.

       14.     As a direct and proximate result of the negligence and carelessness of Defendant,

Plaintiff has suffered, and will in the future suffer injuries including to her body and person, but

not limited to, injuries to her back/lower back/buttocks area, right thigh area, right leg, and right

foot and damages including, but not limited to, great bodily pain, shock, loss of sleep and rest,

mental worry, embarrassment, anguish, anxiety, loss of enjoyment and quality of life, limitation

of activities, permanent injuries, difficulty and limitations with walking, standing, sitting,

transitional activities, squatting, climbing stairs, and nervousness; and she has incurred and will

in the future incur hospital and medical expenses for the care and treatment of her injuries.

       15.     Plaintiff has suffered long lasting injuries and damages not yet capable of

ascertainment, but in excess of $75, 000.00 Dollars.




                                                  3
      Case 2:19-cv-02707-JWB-GEB Document 1-1 Filed 11/15/19 Page 4 of 7




       WHEREFORE, Plaintiff prays judgment against Defendant Walmart for an award that

will fully compensate her for the injuries and damages she has sustained, for her costs herein

expended and for such other and further relief as the Court deems just and proper under the

circumstances of this case.



                                               KANSAS CITY ACCIDENT INJURY ATTORNEYS

                                               /s/ James M. Roswold
                                               James M. Roswold, KS #16468
                                               Lee R. Hardee, KS #14943
                                               510 Walnut Street, Suite 100
                                               Kansas City, Missouri 64106
                                               (816) 471-5111
                                               Fax: (816) 359-3163
                                               james@kcaccidentattorneys.com
                                               lee@kcaccidentattorneys.com
                                               ATTORNEYS FOR PLAINTIFF

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury on all issues so triable.

                                               /s/ James M. Roswold
                                               Attorney for Plaintiff




                                                  4
                Case 2:19-cv-02707-JWB-GEB Document 1-1 Filed 11/15/19 Page 5 of 7
                                                              ELECTRONICALLY FILED
                                                                  2019 Oct 17 PM 2:46
Brenda Poe                                         CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                                             CASE NUMBER: 2019-CV-000801
vs.
WalMart, Inc.
                                                         SUMMONS


                              Chapter 60 - Service by Attorney or Process Server

To the above-named Defendant/Respondent:


                                     WalMart Inc
                                     Registered Agent
                                     The Corporation Company, Inc.
                                     112 SW 7th Street, Suite 3C
                                     Topeka, KS 66603


You are hereby notified that an action has been commenced against you in this court. You are required to file your
answer or motion under K.S.A. 60-212, and amendments thereto, to the petition with the court and to serve a copy upon:


                                     James Michael Roswold
                                     510 Walnut Street
                                     SUITE 100
                                     KANSAS CITY, MO 64106


within 21 days after service of summons on you.




Clerk of the District Court
Electronically signed on 10/17/2019 04:30:48 PM


Documents to be served with the Summons:
PLE: Petition Petition for Damages
       Case 2:19-cv-02707-JWB-GEB Document 1-1 Filed 11/15/19 Page 6 of 7
                                                   ELECTRONICALLY FILED
                                                    2019 Nov 14 AM 9:51
                                     CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                               CASE NUMBER: 2019-CV-000801

              IN THE DISTRICT COURT OF WYANDOTTE COUNTY, KANSAS
                                 CIVIL DIVISION

BRENDA POE,                                )
                                           )
         Plaintiff,                        )
                                           )        Case No. 2019-CV-000801
v.                                         )
                                           )
WALMART, INC.                              )
                                           )
         Defendant.                        )

                                ENTRY OF APPEARANCE

         COMES NOW, Marcos A. Barbosa of the law firm of Kutak Rock LLP and enters his

appearance as counsel for Defendant Walmart, Inc.

                                                    Respectfully submitted by:

                                                    KUTAK ROCK LLP

                                                    By: /s/ Marcos A. Barbosa
                                                    Marcos A. Barbosa KS # 22015
                                                    2300 Main Street, Suite 800
                                                    Kansas City, MO 64108
                                                    Phone: (816) 960-0090
                                                    E-mail: Marcos.Barbosa@KutakRock.com
                                                    ATTORNEY FOR DEFENDANT




                                               1
4835-0606-0972.1
       Case 2:19-cv-02707-JWB-GEB Document 1-1 Filed 11/15/19 Page 7 of 7




                                CERTIFICATE OF SERVICE

       I certify that on this 14th day of November, 2019, I electronically filed the foregoing with
the Clerk of the Court using the Court’s e-filing system which will notify via electronical mail all
counsel of record:

         James M. Roswold
         Lee R. Hardee
         KANSAS CITY ACCIDENT INJURY ATTORNEYS
         510 Walnut Street, Suite 100
         Kansas City, MO 64106
         Phone: (816) 471-5111
         E-mail: james@kcaccidentattorneys.com
         E-mail: lee@kcaccidentattorneys.com
         ATTORNEY FOR PLAINTIFF


                                      /s/ Marcos A. Barbosa




                                                 2
4835-0606-0972.1
